DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 11 March 2021.  Claims 1-5, 7, 8, 10-15, 17, 18, and 20-25 are currently under consideration.  The Office acknowledges the amendments to claims 1, 2, 4, 5, 7, 8, 15, 17, 20, and 21, as well as the cancellation of claims 6, 9, 16, and 19, and the addition of new claims 22-25.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Marvin Beekman on 17 March 2021.

The application has been amended as follows: 

In claim 20, line 10 has been amended so that “providing static electric field” now reads --providing a static electric field--.


Allowable Subject Matter
Claims 1-5, 7, 8, 10-15, 17, 18, and 20-25 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record teaches or reasonably suggests such systems and methods of delivering such therapy with a static magnetic field that is non-parallel to a static electric field with the recited strengths.  Tofani (U.S. Pub. No. 2005/0267535 A1) teaches a similar therapy for influencing free radicals and redox signaling, wherein a static magnetic field of 1-30 mT is provided along with a static electric field of up to 20 kV/m.  However, Tofani only teaches that the magnetic and electric fields are parallel to each other.  It is known in the art to provide non-parallel or perpendicular magnetic and electric fields but none of the prior art of record reasonably suggests a motivation to modify Tofani in this way.  For example, while Maurer teaches such perpendicular fields, these are pulsed fields, as opposed to the static fields now recited by the present claims.  Wun (U.S. Pub. No. 2008/0087288 A1) teaches static electric and magnetic fields that are perpendicular to each other, but this is for increasing blood circulation, while Tofani’s systems and methods are for inducing apoptosis of cancer cells.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THADDEUS B COX/Primary Examiner, Art Unit 3791